                      Case 1:21-mj-00012-GMH Document 17 Filed 01/19/21 Page 1 of 10


AO 442 (Rev 11111)    Arrest Warrant




                                            UNITED STATES DISTRICT COURT
                                                                         for the

                                                                  District of Columbia


                     United States of America
                                   v.                                       )    Case: 1:21-MJ-00012
                                                                            )    Assigned to: Judge G. Michael Harvey
                            Terry Brown                                     )    Assigned Date: 1/7/2021
                                                                            )
                                                                                 Description: COMPLAINT WI ARREST WARRANT
                                                                            )
                                                                            )
                               Defendant


                                                              ARREST WARRANT
To:       Any authorized law enforcement            officer


          YOU ARE COMMANDED                      to arrest and bring before a United States magistrate judge without unnecessary                  delay
(name of person to be arrested)        . TerryL-Brown
                                       __                                                                                                                 _


who is accused of an offense or violation based on the following document filed with the court:

o     Indictment           o    Superseding      Indictment       o   Information         o   Superseding   Information             ~ Complaint
o     Probation Violation Petition              o   Supervised   Release Violation Petition          o Violation    Notice      0 Order of the Court

This offense is briefly described as follows:

  18 U.S.C. 1752 (a) - Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful Authority; or
  Knowingly, With Intent to Impede Government Business or Official Functions, Engaging in Disorderly Conduct on Capitol
  Grounds

  40 U.S.C. 5104 (e)(2) - Violent Entry and Disorderly Conduct on Capitol Grounds

                                                                                                                   G. Michael Harvey
                                                                                                                   2021.01.0720:05:58
Date:        01/07/2021                                                                                            -05'00'
         --------
                                                                                                      Issuing officer's signature

City and state:        Washington, DC                                               G. Michael Harve , United States Ma
                                                                                                       Printed name and title


                                                                        Return

           This warrant was received on (date)          -I~~/_I-+/_W_~_/
                                                           ~ ,       __         ' and   the person was arrested on (date)           I /;1 /-ZO'l-/
                                                                                                                                     f   ,
at (city and slate)  !'1y£flf1Ot-JN(   ;11-

Date:      1/IS/lO'Z-
            I
                      (



                                                                                                       Printed name a~d title                '
                      Case 1:21-mj-00012-GMH Document 17 Filed 01/19/21 Page 2 of 10

AO 9l (Rev.   I   I/l l) Cnninal   Complaint



                                               Uurpo Srarps DrsrRrcr Counr
                                                                         for the
                                                                 District of Columbia
                                                                                                   MD of PA Rule 40 #:
                      United States of America                              )                      1:21-MJ-004
                                                                            )
                                                                            )      Case No
     Terry Brown,                                                           )
                                                                            )              12-MJ-012
                                                                            )
                                                                            )
                               Defendant6)


                                                        CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best              ofmy knowledge       and belief.

0n or about the date(s)             of             Ja nuary 6,2021                 in the countv   of                                     in the
                            District     of         Columbia            . the defendant(s) violated:

                  Code Seclion                                                        Ofense Description
18 U.S.C. 1752 (a)                                     Knowingly Entering or Remaining in any Restricted Building or Grounds
                                                       Without LaMul Authority: or Knowingly, With lntent to lmpede Government
                                                       Business or Official Functions, Engaging in Disorderly Conduct on Capitol
                                                       Grounds

40 U.S.C. s104 (eX2)                                   Violent Entry and Disorderly Conduct on Capitol Grounds



         This criminal complaint is based on these facts:

See attached statement of facts.




         d        Continued on the attached sheet

                                                                                                              b-,,,t*r-'g-
                                                                                                        Conp|ainanl s sigDoture

                                                                                         Joseph Bruno, United States Capitol Police
                                                                                                         Printed name and title

Attested to by the applicant in accordance rvith the requirements of Fed. R. Crim. p. 4. I by
Telephone (specifu reliable electronic means).

Dltc:                 01to7 t2021
                                                                                                          Judge's signature

City and slate:                                Washington, DC                        G. Michael Harvey, United States Magistrate Judge
                                                                                                    Ptitled name and title



        Print                             Save As...                    Attach
                                                                                                                          I       Reset
Case 1:21-mj-00012-GMH Document 17 Filed 01/19/21 Page 3 of 10
Case 1:21-mj-00012-GMH Document 17 Filed 01/19/21 Page 4 of 10
Case 1:21-mj-00012-GMH Document 17 Filed 01/19/21 Page 5 of 10
Case 1:21-mj-00012-GMH Document 17 Filed 01/19/21 Page 6 of 10
       Case 1:21-mj-00012-GMH Document 17 Filed 01/19/21 Page 7 of 10




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                      :     Cr. No. 1:21-MJ-4
                                              :
                                              :
v.                                            :
                                              :     (Magistrate Judge Carlson)
                                              :
TERRY BROWN                                   :
                                              :
      Defendant                               :


                                    ORDER

      AND NOW this 19th day of January 2021 IT IS ORDERED that the following

conditions of release shall apply to the defendant in addition to those conditions of

release set at the time of the defendant’s initial appearance in this case: The

defendant shall report virtually in the District of Columbia for further proceedings

in this case at 1:00 p.m. on January 22, 2021 in accordance with the written

instructions provided by government counsel to the defendant’s retained attorney.




                                       /s/ Martin C. Carlson
                                       Martin C. Carlson
                                       United States Magistrate Judge




                                          1
1/27/2021             Case 1:21-mj-00012-GMH Document      17 District
                                             Pennsylvania Middle FiledVersion
                                                                       01/19/21
                                                                              6.1 Page 8 of 10
     CM/ECF

            Civil
            Criminal
            Query
            Reports
            Utilities
            Search
            Help
            What's New
            Log Out (Rashelle Weida)



                          United States District Court
                  Middle District of Pennsylvania (Harrisburg)
    CRIMINAL DOCKET FOR CASE #: 1:21-mj-00004-MCC All Defendants *SEALED*
                               Internal Use Only


   Case title: USA v. SEALED                                                          Date Filed: 01/11/2021

   Assigned to: Magistrate Judge Martin C.
   Carlson

   Defendant (1)
   Terry Brown                                                     represented by Lori J. Ulrich
                                                                                  Federal Public Defender's Office
                                                                                  100 Chestnut Street
                                                                                  Suite 306
                                                                                  Harrisburg, PA 17101-2540
                                                                                  717-782-2237
                                                                                  Email: lori_ulrich@fd.org
                                                                                  LEAD ATTORNEY
                                                                                  ATTORNEY TO BE NOTICED
                                                                                  Designation: Public Defender or
                                                                                  Community Defender Appointment

                                                                                       Terrence J. McGowan
                                                                                       Killian & Gephart, LLP
                                                                                       218 Pine Street
                                                                                       Harrisburg, PA 17101
                                                                                       717-232-1851
                                                                                       Email: tjmcgowan@killiangephart.com
                                                                                       LEAD ATTORNEY
                                                                                       ATTORNEY TO BE NOTICED
                                                                                       Designation: Retained

   Pending Counts                                                                      Disposition
   None
file:///C:/Users/BRITTANYBRYANT.ADU/AppData/Local/Microsoft/Windows/INetCache/Content.Outlook/H7L8K61I/Pennsylvania Middle District Versio…   1/3
1/27/2021             Case 1:21-mj-00012-GMH Document      17 District
                                             Pennsylvania Middle FiledVersion
                                                                       01/19/21
                                                                              6.1 Page 9 of 10

   Highest Offense Level (Opening)
   None

   Terminated Counts                                                                   Disposition
   None

   Highest Offense Level (Terminated)
   None

   Complaints                                                                          Disposition
   18:1752(a) - Knowingly Entering or
   Remaining in any Restricted



   Plaintiff
   USA                                                             represented by Daryl Ford Bloom
                                                                                  U.S. Attorney's Office
                                                                                  228 Walnut Street, Suite 220
                                                                                  P.O. Box 11754
                                                                                  Harrisburg, PA 17108
                                                                                  717-221-4482
                                                                                  Email: Daryl.Bloom@usdoj.gov
                                                                                  LEAD ATTORNEY
                                                                                  ATTORNEY TO BE NOTICED
                                                                                  Designation: Assistant US Attorney

    Date Filed                    #             Docket Text
    01/11/2021                        view1 SEALED CRIMINAL COMPLAINT as to Terry Brown (1). (kjn)
                                            (Entered: 01/12/2021)
    01/11/2021                         view Arrest (Rule 40) of Terry Brown. (kjn) (Entered: 01/12/2021)
    01/11/2021                        view2 MOTION to Redact Complaint by USA in case as to Terry Brown. (kjn)
                                            (Entered: 01/12/2021)
    01/11/2021                        view3 ORDER granting 2 Motion to Redact in case as to Terry Brown
                                            (1)Signed by Magistrate Judge Martin C. Carlson on January 11, 2021.
                                            (kjn) (Entered: 01/12/2021)
    01/11/2021             LOCK lockview4
                                       *SEALED* SEALED DOCUMENT(S) - Unredacted Arrest Paperwork
                                       from District of Columbia as to Terry Brown. (Attachments: # 1 Cover
                                       sheet, # 2 Affidavit, # 3 Warrant) (kjn) (Entered: 01/12/2021)
    01/11/2021               LOCKview5 (Court only) Minute Entry for proceedings held before Magistrate Judge
                                       Martin C. Carlson:Initial Appearance in Rule 40 Proceedings as to Terry
                                       Brown held on 1/11/2021. (Tape #Webex Recorded - Saved to Network
                                       Drive.)Total Time in Court [:30] (kjn) (Entered: 01/12/2021)
    01/11/2021               LOCKview6 CJA 23 - FINANCIAL AFFIDAVIT by Terry Brown. (kjn) (Entered:
                                       01/12/2021)
file:///C:/Users/BRITTANYBRYANT.ADU/AppData/Local/Microsoft/Windows/INetCache/Content.Outlook/H7L8K61I/Pennsylvania Middle District Versio…   2/3
1/27/2021            Case 1:21-mj-00012-GMH Document          17 Filed
                                                 Pennsylvania Middle          01/19/21
                                                                     District Version 6.1 Page 10 of 10
    01/11/2021                  view7 WAIVER of of Identity Hearing by Terry Brown. (kjn) (Entered:
                                       01/12/2021)
    01/11/2021                        view8 ORDER APPOINTING FEDERAL PUBLIC DEFENDER for Initial
                                            Appearance ONLY as to Terry Brown.Signed by Magistrate Judge Martin
                                            C. Carlson on January 11, 2021. (kjn) (Entered: 01/12/2021)
    01/11/2021                        view9 ORDER Setting Conditions of Release (Redacted) as to Terry Brown.
                                            Signed by Magistrate Judge Martin C. Carlson on January 11, 2021. (kjn)
                                            (Entered: 01/12/2021)
    01/11/2021              LOCKview10 Sealed Document - Unredacted OSCR. (kjn) (Entered: 01/12/2021)
    01/12/2021                      view11 SCHEDULING ORDER as to Terry Brown - A Preliminary Hearing is
                                           set for 1/19/2021 at 10:00 AM in Harrisburg - Courtroom 5 and Webex
                                           before Magistrate Judge Martin C. Carlson. Signed by Magistrate Judge
                                           Martin C. Carlson on January 12, 2021. (kjn) (Entered: 01/12/2021)
    01/13/2021                      view12 NOTICE OF APPEARANCE: Terrence J. McGowan appearing for Terry
                                           Brown (mw) (Entered: 01/13/2021)
    01/19/2021              LOCKview13 (Court only) Minute Entry for proceedings held before Magistrate Judge
                                       Martin C. Carlson:Docket Call as to Terry Brown held on 1/19/2021. An
                                       Indictment has been returned. Preliminary hearing not held.
                                       Supplemental order will be entered directing appearance in District of
                                       Columbia. (Tape #Webex Recorded - Saved to Network Drive.)Total
                                       Time in Court [:05] (kjn) (Entered: 01/19/2021)
    01/19/2021                      view14 ORDER as to Terry Brown - The defendant shall report virtually in the
                                           District of Columbia for further proceedings in this case at 1:00 p.m. on
                                           January 22, 2021 in accordance with the written instructions provided by
                                           government counsel to the defendants retained attorney. Signed by
                                           Magistrate Judge Martin C. Carlson on January 19, 2021. (kjn) (Entered:
                                           01/19/2021)
    01/19/2021                         view DOCKET ANNOTATION: Rule 40 documents and a copy of the docket
                                            sheet electronically sent to the District of Columbia via the InterDistrict
                                            transfer email account, 1/19/21. (rw) (Entered: 01/19/2021)




file:///C:/Users/BRITTANYBRYANT.ADU/AppData/Local/Microsoft/Windows/INetCache/Content.Outlook/H7L8K61I/Pennsylvania Middle District Versio…   3/3
